Citation Nr: 1721319	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from August 1973 to August 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript from the proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In an April 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

The Veteran's sleep apnea did not manifest in service and is not otherwise related to his military service, to include exposure to asbestos therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
The notice requirements were met in this case by a January 2012 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available VA and private post-service treatment records and examination reports.
II.  Law and Analysis
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Sleep apnea is not an enumerated "chronic disease" listed under 38 C.F.R.               § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R.               § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (2013).
At the travel Board hearing, the Veteran testified that his breathing and sleeping problems began while in service, approximately in 1987.  He further testified that he was never offered a sleep apnea examination while in service, because sleep apnea was not recognized as a disability during the time in which he served.  The Veteran also asserted that he was told by his private physician, Dr. R.R. that his sleep apnea was due to asbestos exposure.  See Hearing Transcript, Page 9.  
In March 2005, the Veteran attended a sleep study consultation.  He was subsequently diagnosed with severe obstructive sleep apnea with significant hypoxia for which a CPAP machine was recommended.  The physician, Dr. M.A., noted that the Veteran was morbidly obese and also recommended weight loss.
As reflected in September 2005 through October 2009 clinical notes, the Veteran was seen for several follow-up visits with his private physician, Dr. A.C., for sleep apnea along with other health complications.  The physician repeatedly confirmed that the Veteran was obese, noting a BMI of 41, and noted that the Veteran's compliance with his CPAP was questionable.    
In October 2008, the Veteran presented symptoms of daytime sleepiness to another physician, Dr. J.B.  The physician noted that the Veteran was a poor historian who could not recall whether he was consistently wearing his CPAP or what medications that he was taking.  Additionally, the examiner noted that the Veteran was obese, had a large tongue, and had a thick neck.
The Board also considered the medical report that the Veteran referred to during the travel Board hearing - a November 2011 medical report generated by the Veteran's private physician, Dr. R.R.  In her report, she confirmed that the Veteran suffered from sleep apnea.  She also stated that the Veteran was overweight and had been prescribed several medications.  She did not provide any opinions in her report or any statements reflective of a nexus between the Veteran's diagnosis and his service.
A January 2012 respiratory conditions Disability Benefits Questionnaire (DBQ) confirmed exposure to asbestos in service.  In January 2012 statements from the Veteran's wife, she alleged that the Veteran suffered from hypersomnia, shortness of breath, and problems breathing while asleep.  The Veteran's wife also stated that the Veteran snores and coughs excessively.  During the dates, however, that the Veteran was in service, all STRs were negative for any diagnosis of sleep apnea, and symptoms suggestive of sleep apnea such as frequent trouble sleeping, loud snoring, and daytime tiredness.  
The Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See June 2016 VA examination.  The Veteran contends that his sleep apnea is due to service, to include his in-service exposure to asbestos.  The Veteran's DD 214 lists his military occupational specialty (MOS) as a jet engine mechanic.  At the travel Board hearing, the Veteran testified that he was responsible for sweeping asbestos fibers off of the floor during military service for years.  He further testified that his military records included stamps reflecting that he was indeed exposed to asbestos.  A November 1993 examination report also confirms that the Veteran was exposed to asbestos, but was not experiencing any respiratory issues at the time.  Thus, the Board finds that the Veteran was exposed to asbestos during service.  
Regarding the question of nexus, the June 2016 examiner opined that it is less likely than not that the Veteran's obstructive sleep apnea was caused by, a result of, or related to service, to include his in-service asbestos exposure.  The examiner noted that the Veteran did not receive a diagnosis until well over two decades following service.  Additionally, she also determined that the STRs were negative for any diagnosis of sleep apnea or symptoms suggestive of sleep apnea.  In particular, she noted that the STRs were negative for frequent trouble sleeping, loud snoring, and daytime tiredness.  Furthermore, medical records indicated that a diagnosis of sleep apnea was not made within one year of discharge from service.  
In addition, the examiner stated that there was no evidence to support that the Veteran's obstructive sleep apnea was a result of a disease or injury during active service, to include asbestos exposure.  She noted that medical literature did not support that exposure to environmental agents such as asbestos were an established cause for obstructive sleep apnea.  Instead, the examiner identified that definite risk factors for obstructive sleep apnea include obesity and craniofacial or upper airway soft tissue abnormalities.  The examiner also added that Up to Date also listed snoring, heredity, smoking, and nasal congestion as potential risk factors.  Lastly, the examiner concluded that there is no evidence in review of the currently available literature that indicates that exposure to asbestos causes sleep apnea.  
The Board finds this opinion to be highly probative as the examiner considered the Veteran's history, relevant medical literature, and provided a thorough rationale for her conclusion.
The Board acknowledges the Veteran's assertions that his sleep apnea is related to service, including exposure to asbestos.  The Veteran also testified as to some of the symptoms that he experienced such as wheezing, coughing, and trouble sleeping.  Lastly, the Veteran acknowledges the testimony that Dr. R.R. told him that his sleep apnea was more likely than not caused by asbestos because he was not a smoker or a drinker.
Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1373 (Fed. Cir. 2007).  However, the diagnosis and etiology of sleep apnea involves complex medical issues that are not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App, 465, 469-70.  The Veteran has not been shown to possess the type of medical expertise that would be necessary to provide a competent opinion as to the onset and etiology of his sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, upon a thorough review, the Board does not note the presence of a positive opinion, or any opinion at all, from Dr. R.R. linking his diagnosis of sleep apnea to military service.  Thus, the Board finds the June 2016 VA examiner's opinion to be of more probative value than the Veteran's lay assertions on these matters. 
Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER
Entitlement to service connection for sleep apnea, to include as due to asbestos exposure, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


